Citation Nr: 0804207	
Decision Date: 02/06/08    Archive Date: 02/13/08

DOCKET NO.  05-35 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
Crohn's disease with gastroesophageal reflux disease (GERD).  

2.  Entitlement to an evaluation in excess of 10 percent for 
osteoporosis of the right trochanter bone.  

3.  Entitlement to an evaluation in excess of 10 percent for 
osteoporosis of the left trochanter bone.  

4.  Entitlement to service connection for bone disease of the 
upper and lower spine, shoulders, and hips, claimed as 
secondary to Crohn's disease. 

5.  Entitlement to service connection for headaches and 
vision loss, claimed as secondary to Crohn's disease.

6.  Entitlement to service connection for impotence, claimed 
as secondary to Crohn's disease. 

7.  Entitlement to service connection for incontinence, 
claimed as secondary to Crohn's disease. 

8.  Entitlement to a total rating based on individual 
unemployability due to service connected disabilities.  


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from May 1975 to May 1978 and 
from June 1979 to April 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2004 rating decision of the 
Manchester, New Hampshire, regional office (RO) of the 
Department of Veterans Affairs (VA).  

Entitlement to service connection for gastroesophageal reflux 
disease (GERD) was granted in a September 2005 rating 
decision.  This was considered to be a full grant of the 
veteran's claim for service connection for a stomach 
condition that was previously denied in July 2004.  By 
regulation, this disability is evaluated as part of the 
veteran's Crohn's disease, and will be considered in 
determining the proper evaluation for that disability.  See 
38 C.F.R. § 4.114. 

The July 2004 rating decision also established a temporary 
100 percent evaluation for convalescence following surgery 
for the veteran's Crohn's disease, effective from March 18, 
2004 through May 31, 2004.  The 30 percent evaluation in 
effect prior to the surgery was not changed, and it was 
reestablished after the expiration of the temporary 100 
percent evaluation.  As the veteran's claim for an increased 
evaluation was received in September 2003, and as the 
temporary 100 percent evaluation does not represent a full 
grant of the benefits sought on appeal, the evaluation of the 
Crohn's disease with GERD must be considered for the period 
both before and after the temporary 100 percent evaluation.  
AB v. Brown, 6 Vet. App. 35 (1993).  The issue pertaining to 
the evaluation of the veteran's Crohn's disease has been 
characterized to reflect the two separate periods on appeal.  

The veteran was scheduled for a videoconference hearing in 
April 2007 but failed to report.  He has not provided a 
reason for his failure to report or asked that his hearing be 
rescheduled.  Therefore, the Board will proceed with the 
adjudication of his claim. 

The issue of a total rating based on individual 
unemployability due to service connected disabilities (TDIU) 
and increased ratings for Crohn's disease with GERD and for 
osteoporosis of the trochanter bones is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
D.C.


FINDINGS OF FACT

1.  Current disabilities of the upper and lower spine and 
shoulders are not related to service connected Crohn's 
disease; and there is no evidence of a hip disability other 
than the osteoporosis of the trochanters for which service 
connection has already been established. 

2.  Current headaches are unrelated to service or to a 
service connected disease or disability, and a vision 
disability has not been shown.  

3.  Qualified medical opinion states that the veteran's 
impotence is likely the result of medication prescribed to 
treat the veteran's service connected disabilities. 

4.  Current incontinence has not been demonstrated.  


CONCLUSIONS OF LAW

1.  Bone disease of the upper and lower spine, shoulders, or 
hips was not incurred due to active service, nor as secondary 
to the veteran's service connected Crohn's disease.  
38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 
3.310, 4.14 (2006 & 2007).  

2.  A chronic disability manifested by headaches or vision 
loss was not incurred due to active service nor as secondary 
to the veteran's service connected Crohn's disease.  
38 U.S.C.A. §§ 1131, 5107(b); 38 C.F.R. §§ 3.303, 3.310.  

3.  Entitlement to service connection for impotence as 
secondary to the service connected disability of Crohn's 
disease is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.310. 

4.  Incontinence was not incurred due to active service, nor 
as secondary to the veteran's service connected Crohn's 
disease.  38 U.S.C.A. §§ 1131, 5107(b); 38 C.F.R. §§ 3.303, 
3.310(a), 4.14.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2007).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
adjudication by the RO. 

In this case, the veteran was provided with preadjudication 
notice by letter dated in March 2004.  The notice included 
the type of evidence needed to substantiate the claims for 
increased evaluations and for service connection on a 
secondary basis.  The veteran was also informed that VA would 
obtain service records, VA records, and records from other 
Federal agencies, and that with his authorization VA would 
obtain private medical records on his behalf or he could 
submit the records.  The veteran was informed of what 
evidence or information he was responsible for providing.  
Finally, the veteran was told to provide any evidence in his 
possession that pertained to the claim.  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The veteran has not been provided with information pertaining 
to the degree of disability and the assignment of effective 
dates.  Any notice error will be presumed prejudicial unless 
VA can show that the error did not affect the essential 
fairness of the adjudication and persuade the Court that the 
purpose of the notice was not frustrated, for example by 
demonstrating "(1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the notice what 
was needed, or (3) that a benefit could not have been awarded 
as a matter of law."  Sanders v. Nicholson, 487 F.3d 881, 
888-9 (Fed. Cir. 2007), George-Harvey v. Nicholson, 21 Vet. 
App. 334, 339 (2007)  

However, for the service connection claims that are being 
denied, the Board notes that neither a degree of disability 
nor an effective date will be assigned.  Therefore, despite 
the inadequate notice provided to the veteran on these 
elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  

The veteran's reports of a constinuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

The veteran has been afforded VA examinations for his 
disabilities.  The examiners did not, however, express 
opinions as to the relationship between all of the current 
claimed disabilities and service, including service connected 
conditions.  There is however, no competent evidence that any 
current disability is related to a service connected disease 
or disability, and the veteran has not reported a continuity 
of symptomatology.

In addition, all identified records that are available have 
been obtained, including records from the Social Security 
Administration (SSA).  As there is no indication of the 
existence of additional evidence to substantiate the claim, 
the Board concludes that the duty to assist provisions of the 
VCAA have been met. 

Service Connection

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

The veteran's contentions are that his disabilities have 
developed as a result of Crohn's disease or medications used 
to treat his Crohn's disease.  

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability. 38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a non-service-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

Service connection on a secondary basis requires evidence of 
a current disability and medical evidence of a nexus between 
the current disability and a service-connected disability. 
See Wallin v. West, 11 Vet. App. 509, 512-514 (1998).

The provisions of 38 C.F.R. § 3.310 were amended during the 
course of this appeal to recognize the Court's decision in 
Allen, but to limit the circumstances under which VA would 
concede aggravation.  38 C.F.R. § 3.310(b),(c) (2007).  The 
veteran does not contend that his claimed disabilities were 
aggravated by Crohn's disease, nor is there other evidence of 
aggravation.  

He contends that the claimed disabilities were directly 
caused by Crohn's disease.

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

Bone Disease of the Upper and Lower Spine and Shoulders

The veteran argues that he has developed bone disease as a 
result of the steroids used to treat his Crohn's disease. 

The service medical records are negative for evidence of bone 
disease of the spine, hips and shoulders.  Treatment for 
these disabilities was first shown many years after 
discharge, and there is no medical opinion that relates them 
to any injury or illness during active duty. 

Recent medical records indicate that the veteran has 
lumbosacral strain and disc bulge in the cervical spine.  The 
July 2005 VA examination noted cervical spondylosis and 
stenosis as well as cervical radiculopathy.  Magnetic 
resonance imaging studies of the lumbar spine had been 
normal, although they had shown stenosis of the cervical 
spine.  The diagnoses included cervical spondylosis, 
myofascial pain of the dorsal and lumbar regions, likely due 
to depression and inactivity, and osteopenia of the 
trochanteric region of both hips.  The examiner opined that 
the cervical and lower back symptoms, including the 
shoulders, were not due to osteopenia or colitis.  

A March 2006 bone density scan showed that the spine was 
normal.  

The service medical records are completely negative for any 
relevant findings, and the veteran does not contend that the 
claimed spine shoulder or hip disabilities were directly 
incurred in service.  There is no medical evidence that 
relates these disabilities to either active service.  

The more recent medical records confirm that the veteran has 
at times been prescribed steroids to treat Crohn's disease.  
The records demonstrate that the veteran has stenosis of the 
cervical spine as well as lumbar pain.  However, there is no 
evidence whatsoever that the veteran has developed 
osteoporosis of the spine or shoulders as the result of 
steroids.  

In fact, the March 2006 bone density scan was negative for 
osteoporosis, and the July 2005 VA examination noted that a 
previous study was also negative.  This examiner opined that 
the cervical and lower back symptoms, including the 
shoulders, were not due to osteopenia or colitis.  The 
evidence is against a finding of a current bone disease.  
There is no qualified medical opinion to the contrary.  
Therefore, service connection for bone disease is not 
established.  

As for the hips, service connection has already been 
established for osteoporosis of the bilateral trochanter 
regions, and this disability is evaluated under the rating 
codes for limitation of motion of the thigh.  Therefore, when 
considering service connection for any additional disability, 
the Board must be mindful that the evaluation of the same 
disability under various diagnoses is to be avoided.  
38 C.F.R. § 4.14.  However, there is no evidence of any 
additional disability of the hip.  A September 2004 X-ray of 
the pelvis was normal.  There is no diagnosis of any 
additional hip disability.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation. 38 U.S.C.A. §§ 1110, 
1131 (West 1991); see Degmetich v. Brown, 104 F.3d 1328 
(1997).  The veteran implicitly argues that he has a current 
hip disability and he is competent to report current 
symptoms.  He is not, however, competent to say that his 
symptoms represent an underlying disability, other than that 
for which service connection has already been established.  
The clinical and examination evidence is all to the effect 
that there is no underlying hip disability.  

Pain, without a diagnosed or identifiable underlying malady 
or condition, does not constitute a "disability" for which 
service connection may be granted.  Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999).  Without evidence of a hip 
disability other than osteoporosis of the trochanters, there 
is no basis for an additional grant of service connection for 
bone disease involving the hips. 

In reaching this decision, the Board recognizes the veteran's 
sincere belief that his musculoskeletal problems are the 
result of his Crohn's disease.  However, the veteran is not a 
physician, and he is not qualified to express a medical 
opinion as to such a relationship.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  

Headaches and Vision Loss

The service medical records show that the veteran reported a 
history of headaches on the February 1982 Report of Medical 
History obtained prior to discharge.  A medical examination 
conducted at that time had a normal neurological examination 
and did not mention any complaints of headaches.  The veteran 
denied vision problems, and his eyesight was 20/20 
bilaterally for near vision and 20/25 on the right and 20/20 
on the left for distant vision.  The remaining service 
medical records are negative for evidence of chronic 
headaches and vision loss.  

The evidence indicates that the veteran receives ongoing 
treatment for headaches.  June 2003 records show that the 
veteran complained of headaches that began in the neck area 
and went over the top of his head into his eyes.  He was 
noted to have a history of degenerative disc disease of the 
neck.  However, a June 2003 computed tomography scan of the 
head was negative for bleeding.  Other VA treatment records 
from December 2003 state that the veteran has a two year 
history of headaches and cervical pain associated with 
panspinal pain.  

March 2004 records show that the veteran complained of daily 
migraine or cluster headaches.  May 2004 records state that 
the veteran's chronic problem list includes cervogenic 
headaches.  

Entitlement to service connection for headaches and vision 
loss is not merited.  The service medical records are 
negative for complaints or medical treatment for headaches 
and the history of headaches without further explanation 
obtained in February 1982 is insufficient to show that the 
veteran had a chronic headache disability in service.  There 
is no evidence of a vision disability during service.  The 
post service medical records are negative for relevant 
findings until many years after discharge.  

Current medical records describe the veteran's headaches as 
cervogenic.  As noted above, service connection for a 
cervical spine disability is being denied.  There is no 
qualified medical opinion that relates his headaches to 
either service or to his service connected Crohn's disease or 
the medications prescribed to the veteran for his Crohn's 
disease.  Therefore, service connection is not warranted.  
Similarly, as there is no evidence of a current disability 
manifested by vision loss, including vision loss as a result 
of Crohn's disease, service connection may not be 
established.  38 U.S.C.A. §§ 1131, 5107(b); 3.310(a).  

The Board recognizes the veteran's sincere belief that his 
headaches are the result of Crohn's disease.  However, the 
veteran is not a physician, and he is not qualified to 
express a medical opinion as to such a relationship.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  



Impotence

The July 2005 VA examination stated that the veteran 
complained of impotency.  The examiner noted that there was 
no examination that could be conducted to verify the 
impotency.  He said that the veteran attributed the impotency 
to his medications, and that he agreed with the veteran.  The 
examiner further opined that the veteran's impotence was 
likely the result of multiple medications but not directly 
due to colitis itself.  

The Board finds that entitlement to service connection for 
impotence is established on the basis of the July 2005 
opinion.  Although this disability is attributed to the 
veteran's medications and not all of his medications are for 
service connected disabilities, the Board believes that the 
wording of the opinion in which the examiner explains the 
impotency is not directly due to colitis but rather the 
medications suggests that the medications for Crohn's disease 
are at the least a partial cause of the impotency.  There is 
no medical opinion to the contrary.  The evidence is at least 
in equipoise, and the benefit of the doubt is resolved in 
favor of the veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.310(a).  

Incontinence

The evidence does not support entitlement to service 
connection for incontinence.  The record shows that the 
veteran complains of diarrhea, which he describes as 
constant.  However, there is no evidence of actual 
incontinence. 

The July 2005 VA examination noted that the veteran did not 
wear a diaper or other protection for incontinence and that 
his shorts were not soiled.  The examiner opined that this 
made it unlikely the veteran had significant incontinence.  

The remainder of the medical records is negative for a 
diagnosis or evidence of incontinence.  As noted above, there 
must be evidence of a current disability before service 
connection is established.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); see Degmetich v. Brown, 104 F.3d 1328 (1997).  
Therefore, as there is no evidence of a diagnosis of 
incontinence, service connection is not warranted. 


ORDER

Entitlement to service connection for bone disease of the 
upper and lower spine, shoulders, and hips is denied. 

Entitlement to service connection for headaches and vision 
loss is denied. 

Entitlement to service connection for impotence is granted. 

Entitlement to service connection for incontinence is denied. 


REMAND

The Court has held that for an increased-compensation claim, 
38 U.S.C.A. § 5103(a) requires, at a minimum, that the 
Secretary notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, No. 05-0355, (U.S. Vet. App. January 30, 
2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Id.

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, slip op. at 5-6. 

The veteran has not received VCAA notice with regard to 
providing evidence of the impact of his disabilities on 
employment or the detailed information regarding ratings that 
is now required by the Court.

In view of the grant for service connection for impotence, 
the veteran's claim for TDIU should be readjudicated.  
Furthermore, it does not appear that consideration has been 
given as to whether or not to forward the veteran's claim to 
the Under Secretary for Benefits or the  Director, 
Compensation and Pension Service for consideration of TDIU on 
an extraschedular basis.  This should be considered as part 
of the readjudication process.  If the veteran's claim is not 
forwarded for extraschedular consideration, the reasons and 
bases for this decision should be noted. 

In TDIU claims, the Court has held that the duty to assist 
requires that VA obtain an examination which includes an 
opinion on what effect the veteran's service-connected 
disabilities have on his ability to work.  38 U.S.C. § 
5107(a) (West 2002); Friscia v. Brown, 7 Vet. App. 294, 297 
(1994); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2006).  
A review of the claims file does not show that such an 
opinion has been obtained with respect to the veteran's TDIU 
claim.  Accordingly, VA examination is warranted in order to 
obtain an opinion concerning the veteran's employability.

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with the VCAA 
notice required by the Court in 
Vazquez-Flores, including information 
on ratings and the impact of the 
disability on employment and daily 
activities.

2.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a VA 
examination.  The claims folders must 
be sent to the examiner for review and 
the examiner should acknowledge such 
review in the examination report or in 
an addendum to the report.

The examiner(s) should provide an 
opinion as to whether it is at least as 
likely as not (50 percent probability 
or more) that the veteran's service 
connected disabilities would render him 
unable to secure or follow a 
substantially gainful occupation 
consistent with his education and 
occupational experience. 

3.  Then, re-adjudicate the claims on 
appeal.  This should include 
consideration as to whether to forward 
the veteran's claim to the Under 
Secretary for Benefits or the Director, 
Compensation and Pension Service for 
consideration of TDIU on an 
extraschedular basis.  If any benefit 
sought on appeal is not granted, issue 
a supplemental statement of the case, 
before the claims folder is returned to 
the Board, if otherwise in order.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


